NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-3113
                                       ___________

                                     ZHEN FEN LIN,
                                                        Petitioner
                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A079 301 128)
                  Immigration Judge: Honorable Charles M. Honeyman
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 8, 2013
                Before: AMBRO, JORDAN and BARRY, Circuit Judges

                              (Opinion filed: May 20, 2013)
                                     ___________

                                        OPINION
                                       ___________

PER CURIAM

       Zhen Fen Lin petitions for review of an order of the Board of Immigration

Appeals (“BIA” or “Board”) denying her motion to reopen her removal proceedings. For

the reasons that follow, we will deny the petition for review.
       Because the parties are familiar with the background, we will present it here only

briefly. Lin is a native and citizen of China who illegally entered the United States in

2000. She applied for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture based on her claim concerning China’s coercive

population control laws. In 2003, the Immigration Judge (“IJ”) denied all forms of

requested relief and ordered Lin’s removal to China. In 2004, the BIA affirmed the IJ’s

decision. In 2006, we denied her petition for review in C.A. No. 04-3954.

       In November 2011, Lin filed a motion to reopen her removal proceedings based on

evidence of changed country conditions in China since the time of her original hearing.

She asserted eligibility for asylum and withholding relief due to her fear of religious

persecution in light of her becoming a Christian and in light of the increase in human

rights abuses committed against members of unregistered churches in China. Lin also

asked the Board to reopen her proceedings sua sponte so she could provide testimony

from her husband in support of her claim based on coercive family planning policies.

       The BIA denied the motion to reopen, noting that Lin’s religious conversion was a

change in personal circumstances that did not constitute a change in conditions in China

that would overcome the time limitations for filing a motion to reopen. Further, the BIA

considered Lin’s documentary evidence and concluded that she had not shown a relevant

change in conditions in China through the “extremely limited country information

submitted.” The BIA noted that the 1998 China Profile in the record from the previous

proceeding did not show a significant difference “from that described in either the
                                             2
submitted excerpt from the 2010 China U.S. International Freedom Report, or the news

articles reporting episodes of religious repression in varying regions of China.” The BIA

also declined to reopen the proceeding sua sponte.

       This petition for review followed. We have jurisdiction pursuant to 8 U.S.C.

§ 1252 to review the BIA’s denial of Lin’s motion to reopen, and we apply the abuse of

discretion standard to our review. See Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir.

2002). Under that standard, Lin must show that the BIA’s decision was somehow

arbitrary, irrational, or contrary to law. See id. Motions to reopen are reserved for

“compelling circumstances.” See Guo v. Ashcroft, 386 F.3d 556, 561 (3d Cir. 2004).

       There is no dispute that Lin’s motion to reopen was untimely, as it was not filed

with the BIA within ninety days of the BIA’s 2004 decision. See 8 U.S.C.

§§ 1229a(c)(7)(A) & (C)(i); 8 C.F.R. § 1003.2(c)(2). However, the ninety-day

requirement does not apply to motions that rely on evidence of “changed country

conditions arising in the country of nationality . . . if such evidence is material and was

not available and would not have been discovered or presented at the previous

proceeding.” 8 U.S.C. §§ 1229a(c)(7)(C)(ii). Here, Lin would have to show that she is

eligible to file a second asylum application in reopened proceedings based on her new

Christian faith and on changed country conditions since the time of her first asylum

application. See Liu v. Att’y Gen., 555 F.3d 145, 150-51 (3d Cir. 2009) (changed

personal circumstances coupled with changed country conditions can support motion to

reopen); Filja v. Gonzales, 447 F.3d 241, 252 (3d Cir. 2006) (change in country
                                              3
conditions is measured from time of proceedings before IJ). We agree with the BIA that

Lin did not show that the treatment of Christians in China changed since the time of her

asylum hearing.1 Indeed, neither the submitted evidence nor her briefs to the BIA and to

this Court explain how Christians were treated at the time of Lin’s hearing or any change

that has occurred.

       Because Lin did not meet her burden of showing changed country conditions, the

Board did not abuse its discretion when it denied her motion to reopen as untimely.2 We

therefore will deny the petition for review.




1
  The BIA compared the 1998 China Profile report with the evidence Lin submitted. We
note that that the State Department’s 2001 Country Reports on Human Rights Practices
for China is also in the record. A comparison between Lin’s evidence and that report
similarly shows continued problems, rather than a change. Compare A.R. 342 (2001
report describing crackdowns on unregistered religious groups, and “restrictions . . .
intimidation, harassment, and detention” that “varied significantly from region to
region”) with A.R. 77 (2010 Religious Freedom Report states: “In some rural areas,
unregistered churches held worship services attended by hundreds. In other areas, local
officials punished the same activities by confiscating and destroying property or
imprisoning leaders and worshippers.”).
2
 To the extent Lin seeks review of the BIA’s decision to deny reopening sua sponte,
either so that she could apply for asylum on the basis of her new faith, or so that she
could submit evidence from her husband regarding her claim concerning China’s
coercive population policy, we lack jurisdiction. Calle-Vujiles v. Ashcroft, 320 F.3d 472,
474-75 (3d Cir. 2003).
                                               4